1 Reported in 4 N.W.2d 342.
By the verdict of a jury, defendant was found guilty of being the father of an illegitimate child. He appeals from the order denying him a new trial.
The only assignment of error is: "The court erred in denying defendant's motion to set aside the verdict and for a new trial, *Page 537 
upon the ground that the verdict is not justified by the evidence and is contrary to law."
Delia Craigmile, an unmarried girl, gave birth to a child February 14, 1940. She testified that defendant was its father, and that it was begotten June 10, 1939. The doctor who delivered the child testified that it was born prematurely (17 days), due to toxemia of pregnancy, producing severe convulsions. Delia admitted illicit relations with her father's hired man in 1938. The defendant testified. He conceded that he had been out with Delia on May 13 and May 15, but at no other time, and called witnesses to establish an alibi as to June 10, 1939, in that he was continuously with a number of male companions until after the time Delia testified the child was begotten.
It is enough to state that defendant did not assert that he had not had sexual intercourse with Delia at any time, nor deny that he had written the letter in August 1939 to Delia wherein he virtually admitted that he was responsible for her pregnancy. Under this record it is clear that the verdict is well sustained and is not contrary to law. There was no error in denying the motion for a new trial.
Order affirmed. *Page 538